141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Billy J. KIELIAN, Appellant.
No. 97-2887NE.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 6, 1998.Filed March 3, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Billy J. Kielian challenges the sentence imposed on him by the district court after he pleaded guilty to being a felon in possession of a firearm.


2
For reversal, Kielian contends the district court improperly applied a four-level enhancement under U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (1997).  Although Kielian does not dispute that his possession of the controlled substance he was carrying at the time of his arrest was "another felony offense" under the guideline, he contends the enhancement was not warranted by mere simultaneous possession of a firearm and a small quantity of drugs for personal use.  Kielian's argument is foreclosed by this court's recent holding in United States v. Regans, 125 F.3d 685, 685-86 (8th Cir.1997).  Applying our holding in Regans to the evidence in this case, we do not believe "it is clearly improbable that [Kielian's handgun] was connected with [his drug possession] offense," see id. at 687, and the district court's finding to this effect is not clearly erroneous.


3
We thus uphold the challenged enhancement and affirm Kielian's sentence.  See 8th Cir.  R. 47B.